     Case 7:20-cv-00489-GEC Document 1 Filed 08/18/20 Page 1 of 13 Pageid#: 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

MICHAEL WAYNE PARCELL,

        Plaintiff, on behalf of
        himself and all others
        similarly situated,

v.                                                       Case No. 7:20-cv-489

VOLVO GROUP
NORTH AMERICA, LLC,

Serve:       CT Corporation System                       JURY TRIAL DEMAND
             4701 Cox Road, Suite 285
             Glen Allen, VA 23060

        Defendant.

                             CLASS ACTION COMPLAINT

        The above-named Plaintiff, Michael Wayne Parcell (hereinafter, “Mr. Parcell” or

“Plaintiff”), by counsel, on behalf of himself and all others similarly situated, brings this

class action against Defendant Volvo Group North America, LLC (hereinafter, “Volvo” or

“Defendant”), and alleges the following:

                              NATURE OF THE ACTION

     1. Plaintiff brings this action to restrain and enjoin Defendant from engaging in an

unlawful pattern and practice of:

        x   categorizing employee leave, taken pursuant to the Family and Medical Leave
            Act, as amended, codified at 29 U.S.C. §§ 2601 et. seq. (hereinafter, “FMLA”),
            as non-protected and unexcused “personal business” absences;

        x   discouraging employees from, and punishing employees for, requesting and
            taking FMLA leave;

        x   administering unwarranted disciplinary actions against employees seeking
            FMLA leave and denying these employees professional advancement

                                             1
  Case 7:20-cv-00489-GEC Document 1 Filed 08/18/20 Page 2 of 13 Pageid#: 2




           opportunities; and

       x   discriminating and retaliating against employees for exercising the substantive
           FMLA rights to which they are entitled, thus interfering with employee use of
           FMLA leave,

and to recover damages caused by Defendant’s unlawful conduct.

                              JURISDICTION AND VENUE

   2. This Court has jurisdiction over this matter as it arises from the federal questions

presented by the FMLA. See generally 28 U.S.C. § 1331; 28 U.S.C. § 1343(a)(4).

   3. Venue is appropriate, as the acts and/or omissions of Defendant from which the

causes of action arise occurred within the Western District of Virginia, Roanoke Division.

See 28 U.S.C. § 1391(b)(2).

   4. Due to its contacts within the Commonwealth of Virginia, Defendant avails itself

to the jurisdiction of this Court.

                                     THE PARTIES

   5. Plaintiff Mr. Parcell has worked for Volvo for nearly 15 years as an Assembler, and

resides in Pearisburg, Virginia.

   6. Volvo is incorporated and does business within the Commonwealth of Virginia and

maintains an automobile manufacturing plant located at 4881 Cougar Trail Road, Dublin,

VA 24084 (the “Plant”).

   7. Volvo is: (1) engaged in commerce and/or in an industry affecting commerce; and

(2) an employer of fifty (50) or more employees for each working day during each of

twenty (20) or more calendar workweeks in the current or preceding calendar year, and

therefore is an “employer” within the meaning of 29 U.S.C. § 2611(4).

   8. Mr. Parcell, at all times relevant to the Complaint, was an “eligible employee” of

Defendant, and had one or more family members with a “serious health condition”, as

                                            2
  Case 7:20-cv-00489-GEC Document 1 Filed 08/18/20 Page 3 of 13 Pageid#: 3




those terms are defined in 29 U.S.C. § 2611(2) and 29 U.S.C. § 2611(11).

                                          FACTS

   9. Mr. Parcell was hired by Volvo on or about August 5, 2005, as an Assembler in

Volvo’s Dublin, Virginia manufacturing plant.

   10. Mr. Parcell earns approximately $22 per hour, with benefits, and works

approximately 60 hours per week.

   11. During his employment with Volvo, Mr. Parcell has consistently performed his

work at a satisfactory level and met or exceeded Volvo’s legitimate business expectations

of him.

   12. However, Volvo has interfered with Mr. Parcell’s entitlement to, and exercise of,

his federally protected rights under the FMLA by unlawfully discriminating and

retaliating against him by categorizing his FMLA leave as unexcused absences, demoting

him, and refusing to consider him for available promotions and related career

advancement opportunities.

   13. Specifically, Mr. Parcell’s wife, Melissa Parcell, suffers from several serious health

conditions, including degenerative disc disease, anxiety, arthritis, depression, headaches,

hypercholesterolemia,     chronic    hypertension,     osteoarthritis,    panic    disorder,

hyperlipidemia, coronary artery disease, chronic fatigue, and spinal stenosis.

   14. Ms. Parcell’s medical conditions, which impair several of her daily life activities,

require continuing treatment by a health care provider and frequent in-office physician

visits, and qualify as “serious health conditions” within the meaning of the FMLA. See 29

U.S.C. § 2611(11).

   15. In or about 2017, Mr. Parcell informed his immediate supervisors of his wife’s

medical issues.

                                             3
  Case 7:20-cv-00489-GEC Document 1 Filed 08/18/20 Page 4 of 13 Pageid#: 4




   16. Accordingly, at all times relevant, Volvo had notice of Mr. Parcell’s wife’s serious

health conditions and, in or about 2017, Mr. Parcell requested, and was approved for,

intermittent FMLA leave to care for his wife.

   17. Mr. Parcell was re-approved for intermittent FMLA leave in 2018.

   18. However, upon information and belief, Mr. Parcell’s supervisors hold a

discriminatory animus against accommodating Mr. Parcell and have been resistant to his

use of FMLA leave.

   19. As a result, Mr. Parcell’s Volvo supervisors have targeted Mr. Parcell,

discriminated, and retaliated against him, and treated him unfavorably for exercising the

substantive FMLA rights to which he is entitled, thus interfering with Mr. Parcell’s use of

FMLA leave.

   20.Upon information and belief, Volvo has responded similarly to other employees’

requests related to FMLA leave and has engaged in an unlawful and discriminatory

pattern and practice of discouraging FMLA leave and retaliating against employees who

rely on the FMLA’s protections.

   21. Upon information and belief, in or about January of 2019, Plant Supervisor

Frankie Marshon directed other Volvo supervisory employees, including, but not limited

to, Production Supervisor Eric Holiday, to categorize employee FMLA leave, including

Mr. Parcell’s FMLA leave, as “personal business” leave.

   22. Such categorization renders FMLA leave as unexcused “chargeable” hours and

leads to unwarranted employee discipline for alleged attendance infractions.

   23. Such disciplinary issues can result in ineligibility for promotion and termination

from employment.

   24. Mr. Marshon’s plant-wide directive concerning FMLA leave is contrary to both the

                                            4
  Case 7:20-cv-00489-GEC Document 1 Filed 08/18/20 Page 5 of 13 Pageid#: 5




FMLA and to Volvo’s written attendance policy, which states that “[h]ours of absences for

the specified reasons listed below are not chargeable hours in the employee’s attendance

record [including] . . . Approved FMLA.” This directive both deters the use of FMLA leave

by all those employees for whom it would be eligible and punishes all those who exercise

their right to such leave.

   25. Accordingly, Volvo’s decision to unlawfully categorize FMLA leave as non-

protected “personal business” absences has resulted in unwarranted disciplinary actions

against Mr. Parcell, and others similarly situated.

   26. As an example, on or about January 5, 2019, Mr. Parcell was unfairly chastised for

inquiring about his FMLA leave, and in or about February of 2019, Shift Supervisor Justin

Arnold presented Mr. Parcell with a written warning concerning Mr. Parcell’s attendance

and use of FMLA leave.

   27. Additionally, citing Mr. Parcell’s FMLA leave, Volvo demoted Mr. Parcell and

refused to meaningfully consider him for several additional employment advancement

opportunities between 2017 and 2019.

   28.Mr. Parcell was well qualified for each of these employment opportunities and,

upon information and belief, Volvo’s decisions concerning Mr. Parcell’s professional

advancement were directly related to Volvo’s concerted effort to discriminate and

retaliate against Mr. Parcell for engaging in the protected activity of requesting and taking

FMLA leave.

   29. Moreover, Mr. Parcell fears that these improperly documented “personal business”

absences, which have resulted in a significant number of attendance points and related

disciplinary actions against him, will ultimately bring about his termination from

employment.

                                             5
  Case 7:20-cv-00489-GEC Document 1 Filed 08/18/20 Page 6 of 13 Pageid#: 6




   30.Mr. Parcell has, as a result, stopped using his FMLA leave to take his wife to

physician appointments, which has caused a gap in her medical care, as she is unable to

attend these appointments unassisted.

   31. Accordingly, Volvo has interfered with, restrained, and/or denied Mr. Parcell’s

exercise of his rights under the FMLA, and retaliated against him for exercising the

substantive FMLA rights to which he is entitled.

   32. Upon information and belief, no business-related legitimate reason justified the

actions Volvo took against Mr. Parcell, and Volvo would not have taken these

discriminatory and retaliatory actions against him but for his use of FMLA leave to care

for his spouse.

   33. As a direct and proximate result of Volvo’s FMLA violations, Mr. Parcell and, upon

information and belief, other Volvo employees, have lost compensation, benefits, and

professional advancement opportunities, and sustained other monetary losses, emotional

pain and distress, suffering, inconvenience, mental anguish, loss of enjoyment of life, and

other non-pecuniary loss.

   34. At all times material hereto, Volvo engaged in unlawful or discriminatory practice

or practices with bad faith, malice, or reckless disregard to the federally protected rights

of Mr. Parcell, and, upon information and belief, other Volvo employees.

   35. The above-described acts by Volvo and employees of Volvo constitute an unlawful

discrimination and/or retaliation and/or interference in violation of the FMLA.

                                CLASS ALLEGATIONS

   36. The Plaintiff and Rule 23 Class Representative, Mr. Parcell, seeks to maintain

claims pursuant to the FMLA, individually and on his own behalf, and on behalf of a class



                                             6
  Case 7:20-cv-00489-GEC Document 1 Filed 08/18/20 Page 7 of 13 Pageid#: 7




of current and former Volvo employees at the Plant, pursuant to Federal Rule of Civil

Procedure 23.

   37. Mr. Parcell seeks to represent classes consisting of all current and former

employees of Volvo at the Plant, who, at any time from three years preceding the

Complaint’s filing to the resolution of this action,

   1) Have been exposed to interference in the exercise of their FMLA rights to take FMLA

   leave by virtue of Volvo’s decision to categorize as non-protected and unexcused

   “personal business” absences.

   2) Due to Volvo’s decision to categorize as non-protected and unexcused “personal

   business” absences have been exposed to retaliation/discrimination based upon their

   requests for, and use of, federally protected FMLA leave.

   38.Mr. Parcell seeks equitable relief, compensatory damages, damages for loss of

income, back pay, lost benefits, consequential damages, front pay, liquidated damages,

costs, and attorneys’ fees, and injunctive and declaratory relief on behalf of himself and

the putative classes.

   39. Class treatment is appropriate because the classes are so numerous that joinder of

all members is impracticable. The exact number within the classes is unknown, but it may

be determined from records maintained by Volvo.

   40.Class treatment is appropriate because there are questions of law or fact common

to the classes, including the following:

       a. whether Volvo engaged in a pattern and practice of discrimination/retaliation
          against class members on the basis of their requests and/or exercise of FMLA
          leave, or interfered with class members’ use of FMLA leave;
       b. whether Volvo engaged in a pattern and practice of interfering in the exercise
          of FMLA rights of class members by categorizing FMLA leave as non-protected
          and unexcused “personal business” absences.


                                              7
  Case 7:20-cv-00489-GEC Document 1 Filed 08/18/20 Page 8 of 13 Pageid#: 8




       c. whether Volvo’s conduct common to the classes violated the FMLA; and

       d. whether equitable remedies, damages, and injunctive and declaratory relief for
          the classes are warranted.

   41. Class treatment is appropriate for each class sought because the claims of the Class

Representative are typical to those of the class members, as a whole, in that their claims

are based on the same discriminatory practices, the common questions of law and fact are

being advanced against the same defendant, and Volvo will raise common defenses to the

claims. The relief sought by the Class Representative is also typical of the relief which is

sought on behalf of the proposed classes.

   42. Class treatment is appropriate for each class sought because Mr. Parcell has

retained counsel who are competent, experienced in litigating class actions, and will fairly

and effectively represent the interests of the class. Mr. Parcell and counsel do not foresee

any substantial difficulties in managing a class action.

   43. Class treatment is appropriate for each class sought under Federal Rule of Civil

Procedure                                                                          23(b)(1)

because prosecuting separate actions by individual class members would create a risk of

inconsistent or varying adjudications with respect to individual class members that would

establish incompatible standards of conduct for Volvo and/or would create a risk of

adjudications with respect to individual class members that, as a practical matter, would

be dispositive of the interests of the other members not parties to the individual

adjudications or would substantially impair or impede their ability to protect their

interests.

   44.Class treatment is appropriate for each class sought under Federal Rule of Civil

Procedure 23(b)(2) because Volvo has acted or refused to act on grounds that apply


                                             8
  Case 7:20-cv-00489-GEC Document 1 Filed 08/18/20 Page 9 of 13 Pageid#: 9




generally to the classes, so that final injunctive relief or corresponding declaratory relief

is appropriate respecting the classes as a whole.

   45. Class treatment is appropriate for each class sought under Federal Rule of Civil

Procedure 23(b)(3) because:

       a. common questions of law and fact, including those listed above, predominate
          over any questions affecting only individual members;

       b. class actions are superior to other available methods for the fair and efficient
          adjudication of this controversy because other methods would involve the filing
          of hundreds of individual claims that are based on the same centralized
          scheduling and compensation facts and the same legal issues regarding same;
       c. a disposition on the merits of one individual class member would have
          collateral estoppel effect on all individual class members if the class members
          were required to prosecute their cases individually; and

       d. the putative class members do not have a substantial interest in individually
          controlling a separate action because any such claim would be based on the
          same centralized discriminatory practices and their recovery in either an
          individual or class action will be based on the amount of compensation that
          each member has been denied by Defendant, either through discriminatory
          payment, conduct, or termination.

   46.Class treatment is appropriate for each class sought under Federal Rule of Civil

Procedure 23(c)(4) because this is a case in which class adjudication of particular issues

would serve the interests of the parties and the Court.

   47. The Class Representative and counsel are not aware of any other litigation

concerning the controversy(s) that has already begun by proposed class members.

   48.It is desirable to concentrate the claims in this forum because the employment

practices complained of herein occurred extensively in this forum.




                                             9
 Case 7:20-cv-00489-GEC Document 1 Filed 08/18/20 Page 10 of 13 Pageid#: 10




                                  CAUSES OF ACTION

                        COUNT I: DISCRIMINATION AND
                    RETALIATION IN VIOLATION OF THE FMLA
                    (Named Plaintiff and Putative Class Members)

   49.Plaintiff and putative class members incorporate by reference herein the preceding

paragraphs of this Complaint.

   50.Defendant has discriminated and retaliated against Plaintiff and putative class

members by unlawfully categorizing employee FMLA leave as non-protected and

unexcused “personal business” absences by administering unwarranted disciplinary

actions against them, denying them professional advancement opportunities, improperly

denying them federally protected FMLA rights, retaliating against them for exercising the

substantive FMLA rights to which they were entitled, and treating them differently, and

less favorably, than similarly situated employees not exercising FMLA rights.

   51. Defendant would not have taken these discriminatory and retaliatory actions

against Plaintiff and putative class members, but for their engaging in protected activity

under the FMLA.

   52. Defendant’s discriminatory and retaliatory conduct prejudiced Plaintiff and

putative class members in that they lost compensation and benefits, were disciplined, and

denied employment advancement opportunities, and sustained other monetary losses as

a direct result of Defendant’s violation.

   53. As a direct and proximate result of Defendant’s actions, Plaintiff and putative class

members have suffered and will continue to suffer pecuniary loss, emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.



                                            10
 Case 7:20-cv-00489-GEC Document 1 Filed 08/18/20 Page 11 of 13 Pageid#: 11




   54. At all times material hereto, Defendant engaged in unlawful or discriminatory

practices with bad faith, malice, or reckless disregard to the federally protected rights of

Plaintiff and putative class members so as to support an award of liquidated damages.

   55. The above-described acts by Defendant and employees of Defendant constitute

unlawful discrimination and/or retaliation in violation of the Family Medical Leave Act,

as codified under Title 29 of the United States Code §§ 2601 et seq. (“FMLA”).

                          COUNT II: INTERFERENCE
                        IN VIOLATION OF THE FMLA
                  (Named Plaintiff and Putative Class Members)

   56. Plaintiff and putative class members incorporate by reference herein the preceding

paragraphs of this Complaint.

   57. Defendant interfered with Plaintiff and putative class members’ use of FMLA leave

by unlawfully categorizing employee FMLA leave as non-protected and unexcused

“personal business” absences, discouraging Plaintiff and putative class members from

requesting and taking FMLA leave under fear ofunwarranted disciplinary actions against

them, denial of professional advancement opportunities, denial of federally protected

FMLA rights, different and less favorable treatment, than similarly situated employees

not exercising FMLA rights, and discrimination and retaliation against them for

attempting to exercise (or actually exercising) the substantive FMLA rights to which they

were entitled, thus impeding Plaintiff and putative class members’ exercise of their rights

under the FMLA.

   58. Defendant’s interference prejudiced Plaintiff and putative class members in that

they lost compensation and benefits, were disciplined, and denied employment

advancement opportunities, and sustained other monetary losses as a direct result of

Defendant’s violation.

                                            11
 Case 7:20-cv-00489-GEC Document 1 Filed 08/18/20 Page 12 of 13 Pageid#: 12




   59. As a direct and proximate result of Defendant’s actions, Plaintiff and putative class

members have suffered and will continue to suffer pecuniary loss, emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

   60.At all times material hereto, Defendant engaged in unlawful or discriminatory

practices with bad faith, malice, or reckless disregard to the federally protected rights of

Plaintiff and putative class members so as to support an award of liquidated damages.

   61. The above-described acts by Defendant and employees of Defendant constitute

unlawful interference with Plaintiff and putative class members’ rights in violation of the

Family Medical Leave Act, as codified under Title 29 of the United States Code §§ 2601 et

seq. (“FMLA”).



       WHEREFORE, Plaintiff, on behalf of himself and all putative class members, prays

for relief as follows:

       a. Certification of the case as a class action maintainable under Rule 23 of the
          Federal Rules of Civil Procedure;

       b. Designation of Plaintiff as the representative of the Classes, and Plaintiff’s
          counsel as Class Counsel;

       c. An order expunging all discipline related to the use of FMLA from each of
          Plaintiff and putative class members’ work records, and reinstating those for
          whom such discipline resulted in demotion or termination;

       d. An order enjoining Defendant from discriminating and retaliating against
          employees for exercising the substantive FMLA rights to which they are
          entitled, or otherwise interfering with employee use of FMLA leave;

       e. An order enjoining Defendant from categorizing employee FMLA leave as non-
          protected and/or unexcused “personal business” absences; and

       f. Judgement against Defendant and equitable relief, compensatory damages,
          damages for loss of income, back pay, lost benefits, consequential damages,

                                            12
Case 7:20-cv-00489-GEC Document 1 Filed 08/18/20 Page 13 of 13 Pageid#: 13




       front pay, and liquidated damages, together with prejudgment interest, and for
       costs and attorneys’ fees, and for such other and further relief as may be just
       and equitable.


TRIAL BY JURY IS DEMANDED.



                               Respectfully submitted,

                               /s/ Thomas E. Strelka
                               Thomas E. Strelka, Esq. (VSB# 75488)
                               L. Leigh R. Strelka, Esq. (VSB # 73355)
                               N. Winston West, IV, Esq. (VSB # 92598)
                               Brittany M. Haddox, Esq. (VSB # 86416)
                               Monica L. Mroz, Esq. (VSB #65766)
                               STRELKA EMPLOYMENT LAW
                               Warehouse Row
                               119 Norfolk Avenue, S.W., Suite 330
                               Roanoke, VA 24011
                               Tel: 540-283-0802
                               thomas@strelkalaw.com
                               leigh@strelkalaw.com
                               winston@strelkalaw.com

                               Counsel for Plaintiff




                                        13
